Title: From John Adams to Benjamin Rush, 13 October 1811
From: Adams, John
To: Rush, Benjamin



Dear Rush
Quincy October 13. 1811

Sobrius esto! Recollect your own Non Nobis!
Your Letter of the 20th. of September I communicated to Mrs Adams as you advised. Mrs Adams to her Daughter, After a reasonable Time for Deliberation and Reflections the Heroine determined. The Mother and the Daughter went to Boston and consulted Dr Warren Junior, Dr Welsh, Dr Warren Junior having previously consulted Dr Tufts and Dr Holbrook. The Physicians and Surgeons all unanimously pronounced Dr Rush’s opinion and Advice, to be exactly and perfectly in all Points agreable to their own, and the Plan was laid and the Catastrophy resolved.
On Tuesday the Eighth of October, a day memorable in my little Annals, the operation was performed in Presence of the two Dr Warrens, Dr Welsh and Dr Holbrook, by Dr Warren Senior. The operation was twenty five Minutes in performing, and the dressing an hour longer.
The Surgeons all agree that in no Instance did they ever witness a Patient of more Intrepidity than she exhibited through the whole Transaction.
They all affirm that the morbid substance is totally eradicated and nothing left but Flesh perfectly sound
They all Agree that the Probability of compleatt and ultimate success is as great as in any Instance that has fallen under their Experience.
Yesterday October 12 The Surgeons met again and dressed the Wound and unanimously declare it in as good a State as they could expect.
Had not your Letter overcome all her Scruples and Timidity, I believe she would have returned before now to Smiths Valley, which would have been to her The Valley of Jehoshaphat.Oh! that a vaccine Inoculation could be discovered  for this opprobrium of Philosophy and Midicine, The Cancer, This Physical  disgrace of human Nature!
Neither you nor I have much Superstition in our Natures or our Creeds. But neither of Us can refuse to acknowledge a Providence in this Instance. She accidentally as the world says read your Book wrote you a Letter, received your answer altered her Plan, postponed her Journey home, and as I sincerely hope and devoutly pray saved her Life.
I rejoice however still with trembling. I know the Uncertainty that still remains: and that our only ultimate Resource is Resignation.
We are all very sensible of our obligation to you, and pray you to accept our cordial Thanks
John Adams